Citation Nr: 1420697	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for Meniere's disease, to include as secondary to encephalitis or service-connected migraines.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of encephalitis.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to encephalitis or service-connected migraines.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected migraines.

5.  Entitlement to service connection for a bilateral eye disorder to include as secondary to service-connected migraines.


6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to service connection for a bilateral hand disorder.  

8.  Entitlement to service connection for temporary paralysis of the bilateral legs.

9.  Entitlement to an evaluation in excess of 50 percent for migraines.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1939 to June 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's December 2011 VA Form 9 included a request for a hearing.  However, in April 2014, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a vision disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's claim of service connection for a right shoulder disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

2.  In an April 2006 rating decision, the RO denied the Veteran's claims of service connection for arthritis of the lumbar spine and residuals of encephalitis.  A statement of the case was issued in May 2008, but the Veteran did not file a VA Form 9 to complete his appeal.  

3.  In a September 2008 rating decision, the RO denied the Veteran's claim of service connection for Meniere's disease.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  

4.  The evidence received since the November 2002, April 2006, and September 2008 rating decisions, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claims for service connection and does not raise a reasonable possibility of substantiating these claims.

5.  The preponderance of the evidence is against a finding that residuals of a TBI are related to service.  

6.  The preponderance of the evidence is against a finding that a bilateral hand disorder is related to service.  
7.  The preponderance of the evidence is against a finding that temporary paralysis of the bilateral legs is related to service.  

8.  The Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the Veteran's claim of service connection for a shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

2.  The April 2006 rating decision that denied the Veteran's claims of service connection for arthritis of the lumbar spine and encephalitis residuals is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

3.  The September 2008 rating decision that denied the Veteran's claim of service connection for Meniere's disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).

4.  The evidence received subsequent to the November 2002, April 2006, and September 2008 rating decisions is not new and material, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The criteria to establish service connection for TBI residuals have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria to establish service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria to establish service connection for temporary paralysis of the bilateral legs have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria to establish an evaluation in excess of 50 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.   In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

VA examinations were not provided in conjunction with the Veteran's claims for TBI residuals, and bilateral hand and leg disorders because none are appropriate.  See 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of record to support a finding that the Veteran's claimed disorders are related to service.  The Veteran himself has provided statements that these disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006), therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

The Veteran was afforded a VA medical examination most recently in March 2010 to determine the severity of his headaches.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.





New and Material Evidence Claims

The claim for right shoulder disorder was denied in a November 2002 rating decision and the claim for Meniere's disease was denied in a September 2008 rating decision.  The Veteran did not appeal either decision.  There was also no evidence received within one year of the issuance of either decision.  Therefore, the rating decisions became final.  An April 2006 rating decision denied entitlement to service connection for arthritis of the lumbar spine and encephalitis residuals.  A statement of the case was issued, but the Veteran did not complete the appeal and file a VA Form 9.  Therefore, the April 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for Veterans Claims has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence received since the November 2002, April 2006, and September 2008 rating decisions includes VA and private treatment records and the Veteran's statements.  However, the evidence is not new and material within the meaning of the laws and regulations above, and there is no basis to reopen the claims for service connection.

The VA treatment records reveal the Veteran's complaints of shoulder pain, back pain, and dizziness.  The private treatment records also reveal the same complaints.  While the evidence submitted was not available at the time of the earlier rating decision, this evidence is cumulative of the evidence previously considered by the RO.  The Veteran's allegations also remain the same.  See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Thus, the evidence does not does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.  Accordingly, new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not reveal evidence of a TBI, or complaints or diagnoses of a bilateral hand or leg disorder.  

A February 1951 x-ray noted a foreign metallic body seen in the Veteran's right hand.  X-rays of the left hand were normal.  Post service the Veteran was involved in a car accident in January 1954.  He reported neck pain.  A February 1960 treatment record noted the Veteran sustained a laceration to his left hand.  X-rays of the left hand were negative.  

A January 2002 VA treatment record noted radicular symptoms associated with lumbar pain.  At the October 2007 VA examination the Veteran was diagnosed with left lower extremity numbness, likely due to radiculopathy, unrelated to migraines.  The Veteran has provided statements that in service he had a gun discharge in his face, causing eye damage, and leading to a TBI.  See e.g., January 2014 statement.  

A preponderance of the competent probative evidence weighs against the Veteran's assertion that he has TBI residuals, bilateral hand and leg disorders that are related to service.  The evidence includes the Veteran's statements asserting continuity of symptoms since active duty service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  However, the exception to these general principles is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Veteran may report that he experiences headaches, hand pain, and leg numbness.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his claimed disorders are related to service.  There are no complaints in service of a TBI, hand or leg pain or numbness, nor were these conditions diagnosed.  This evidence weighs against the Veteran's contentions that his claimed disorders are related to service.




The reported lay history of TBI residuals, hand and leg pain, while competent, is nonetheless not credible.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's migraines have been rated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability evaluation.  This is the maximum rating available under this Diagnostic Code.

The Veteran was afforded a VA examination in March 2010.  He reported severe headaches since 1943.  At that time he was having daily headaches with severe pain.  He described the headaches as prostrating and noted that he had trouble functioning due to the headaches.  His headaches were present 24 hours a day, 7 days a week.  He also reported some photophobia with occasional nausea.  He was using Demerol to help with the pain, although he noted the headaches had worsened over the years.  

In reviewing the evidence of record, the Veteran's 50 percent evaluation is appropriate.  The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.  

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's migraine headaches.  However, there is no evidence that the Veteran's migraine headaches would be better classified under a different diagnostic code in 38 C.F.R. § 4.124a as he has not been diagnosed with a tic or other disability which is related to his headaches.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain and nausea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his migraines in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have reported findings in determining the severity of his service-connected disability.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Entitlement to an evaluation in excess of 50 percent for migraines is denied.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

However, the Veteran's complaints related to his service-connected disability are considered under the appropriate diagnostic code.  His primary symptoms are pain and nausea with some photophobia.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  The Director of Compensation and Pension provided an opinion in April 2004 that the Veteran's service-connected migraines did not cause marked interference with employment.  See also March 2010 statement from VA examiner noting the Veteran could not work due to age related issues including generalized weakness and memory issues.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected migraines is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for these disabilities by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).






ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for Meniere's disease is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for residuals of encephalitis is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for temporary paralysis of the bilateral legs is denied.

Entitlement to an evaluation in excess of 50 percent for migraines is denied.


REMAND

The Veteran has consistently reported vision problems, both in service and after separation from service.  See e.g., February 1940 service treatment record, February 1949 and April 1988 VA treatment records.  The Veteran has reported that a gun discharged directly into his face in service and caused shrapnel to enter his eyes.  The Veteran was afforded a VA examination in October 2007 where he described blurry vision associated with his headaches, but the examiner did not offer an opinion as to whether the Veteran's vision disorder was aggravated by his service-connected migraines.  A new opinion should be obtained on remand.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for a vision disorder and accordingly, is remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that an appropriate examiner offer an addendum opinion regarding the Veteran's claimed vision disorder.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this remand must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinions:

a) Does the Veteran have a vision disorder that is related to service?

b) Does the Veteran have a vision disorder that is related to his service-connected migraines? 



c) Does the Veteran have a vision disorder that was aggravated by his service-connected migraines?

The examiner should review the service treatment records and post service records noting consistent complaints of vision problems associated with the Veteran's migraines.

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).

2.  If the vision disorder claim is granted, the RO should readjudicate the issue of entitlement to a TDIU on a schedular basis.

3.  Ensure the opinions are responsive to this determinative issue of causation or provide sufficient explanation as to why it cannot be.  If it is not, take any needed corrective action. 

4. After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


